DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parkhe (US 2017/0215230) in view of Kagoshima et al (US 7,601,240) and Barrett Jr et al (US 2005/0267606).
Parkhe shows the method and system claimed including a plurality of temperature sensors/detectors (para [0039]), each of the sensors/detectors is placed in a corresponding heating zone of a plurality of heating zones of a substrate support assembly (132) for supporting a wafer/substrate, a temperature feedback as a first input is provided to a controller (148) having a processor unit (172) that runs a software as a control process algorithm, and a second input such as a predefined temperature 
Kagoshima shows it is known to provide the second input such as targeted parameters based on a recipe calculation model wherein the targeted parameters include temperatures and powers associated with processing a wafer substrate in a process chamber wherein measured or monitored parameters as the first input are adjusted when compared or analyzed with the target parameters. Also see column 3, lines 58-62; column 4, line 58 to column 5, line 3; column 7, lines 3-26; and column 8, lines 6-24. 
Barret shows it is known to provide a second input such as the targeted values of heater temperature calculated using a model (PCMD) wherein such targeted values would be used for processing real wafer substrates. 
In view of Kagoshima and Barrett, it would have been obvious to one of ordinary skill in the art to adapt Parkhe with the second input such as the targeted temperatures that are inputted to the controller using a calculation model wherein a wafer substrate is effectively fabricated or processed in a processing chamber as the monitored or measured temperatures including data representing temperature are adjusted to match or reach the targeted values to predictably result in the wafer substrate conditions as desired by the user. 
With respect to claims 2 and 14, Parkhe shows a temperature detector that can be a resistance temperature detector which is known in the art as a suitable temperature sensor/detector for a substrate support assembly. Also see para [0024]. 
With respect to claims 3, 8 and 15,  Bartlett further shows the model (310/312) that is configured to calculate a targeted value of heater temperature based on wafer characteristics including a wafer temperature wherein the targeted value corresponds to current optimal value of one or more process parameters/power inputs. Also see para [0069]. 
With respect to claims 4 and 20, Bartlett further shows the process control algorithm/software that is a closed-loop algorithm wherein the operations of collecting the temperature feedback/data, providing targeted values of the heater temperatures, calculating targeted values of the heater power, and controlling the chamber hardware. 
With respect to claims 5 and 16, Bartlett further shows the chamber hardware such as the substrate support assembly including a heater electronic including a PID controller that delivers targeted values of the heater power. Also see para [0044].
With respect to claims 6 and 17, Parkhe further shows a chamber which is known to include a heat-exchanger in the form of a heat transfer fluid source (144) that provides a heat-exchanging temperature that further achieves the targeted values of heater temperature to one or more heating zones. 
With respect to claims 7, 9, 18 and 19 Bartlett further shows the substrate support assembly used in a chamber wherein process parameters including a pressure of a process gas are used  in the model that calculates the targeted values. Also see para [0036] and [0038].
With respect to claim 10, Bartlett further shows the model is trained or used with a historical data wherein the model shows using a software which inherently includes a machine-learning algorithm. Also see para [0017] and [0039].
With respect to claims 11 and 12, Bartlett further shows the plurality of heating zones with one or more heaters wherein each of the heater is independently controlled to control each of the respective heating zones.
  Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
   With respect to Bartlett, Applicant argues that Bartlett shows a processing module measuring device (PCMD) which is not a real wafer that is being fabricated. It is noted that the ground of rejection has been changed as necessitated by the amendment wherein Parkhe shows it is known to provide a real wafer fabricated in a processing chamber wherein the first and the second input are known to be provided to a process control algorithm/program of a controller wherein the second input as calculated using a model for the targeted values of the heater temperature is further known by teachings of Kagoshima and Bartlett as stated in the ground of rejection. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761